The State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 5, 2014

                                   No. 04-14-00551-CV

                                      Pablo SOLIZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 14-02-16542-CV
                         David Wellington Chew, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.        The
appellant’s brief is due on December 29, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court